DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Cook (US 7,926,249 B1) in view of Apple (US 2019/0232855 A1).
	Regarding claim 1, Cook teaches a transportable agricultural combine header (10) comprising:
	a frame (12); and
	a wheel assembly attached to the frame (42), the wheel assembly including:
	(a) at least one spindle to which a wheel is configured to be mounted (Fig. 8 shows wheel mounted to spindle);
	(b) a rotatable arm (86) connected to and extending from the spindle; and
	(c) a frame attachment structure (see circled component in annotated Fig. 7 below) attaching the at least one spindle and the rotatable arm to the frame, wherein the frame attachment structure is moveable with respect to the frame between a retracted position for stowing the wheel in a non-use position and a deployed position for engaging the wheel with the ground, wherein the rotatable arm is connected to the frame attachment structure such that the 

    PNG
    media_image1.png
    574
    625
    media_image1.png
    Greyscale

Annotated Fig. 7

	However, Cook does not teach the wheel assembly including a suspension system.
	Apple teaches a header transport device with a wheel assembly including a suspension system interconnecting the rotatable arm and the frame attachment structure for reducing stress on the frame as the agricultural combine header is transported and wherein the rotatable arm is rotatably connected to the frame attachment structure by the suspension system (Fig. 6 shows suspension system within axle housing 60 attached to rotatable arm 64 and bracket 59, which is attached to the frame).

	
	Regarding claim 2, Apple of the combination as set forth above teaches wherein the suspension system is a torsion axle (Fig. 6 and [0030] teach the axle assembly is a commercially-sold torsion axle), and the torsion axle includes an elongate inner element (61), a tubular outer element (60) having a larger sectional shape than the inner element and disposed around the inner element, and one or more elongate dampening elements (63) disposed in the spaces therebetween, wherein the outer element and the inner element are rotatable with respect to one another.
	Regarding claim 3, Apple of the combination as set forth above teaches wherein the inner element is either fixedly connected to or forms part of the rotatable arm, and the outer element is either fixedly connected to or forms part of the frame attachment structure (Fig. 6 shows inner element 61 extending through to arm 64 and outer element 60 attached to the frame attaching bracket 59).
	Regarding claim 4, Apple of the combination as set forth above teaches wherein the inner element is either fixedly connected to or forms part of the frame attachment structure, and the outer element is either fixedly connected to or forms part of the rotatable arm (Fig. 6 shows inner element 61 is part of frame attaching bracket 59 and outer element 60 connects to arm 64).
	Regarding claim 5, Apple of the combination as set forth above teaches wherein each dampening element of the torsion axle is an elastomer (Fig. 6 shows elastomeric chords 68).
	Regarding claim 6, Cook of the combination as set forth above teaches wherein movement between the deployed and retracted positions is either manual or automated (Col. 6 lines 63-67 – Col. 7 lines 1-2 teaches manual deployment and actuator 88 means automatic deployment).
	Regarding claim 7, Cook of the combination as set forth above teaches an actuator for moving the wheel assembly between the deployed and retracted positions (Fig. 7 shows hydraulic linkage 88 retracting to pivot the wheel assembly).
	Regarding claim 8, Cook of the combination as set forth above teaches wherein the actuator is a hydraulic cylinder (Col. 5 lines 9-22 teaches the linkage is a hydraulic actuator).
	Regarding claim 10, Cook of the combination as set forth above teaches a cutter bar attached to said frame (Col. 3 lines 9-15 teaches a cutter bar on the header).
	Regarding claim 12, Cook of the combination as set forth above teaches an agricultural combine harvester comprising the transportable agricultural combine header of claim 1 (Col. 3 lines 9-12 teaches the header secured to a combine).

	Regarding claim 13, Cook teaches a wheel assembly for a transportable combine header, the wheel assembly comprising:
	(a) at least one spindle to which a wheel is configured to be mounted (Fig. 5 shows wheel mounted to spindle);
	(b) a rotatable arm (86) connected to and extending from the spindle; and
	(c) a frame attachment structure (see circled component in annotated Fig. 7 above) attaching the at least one spindle and the rotatable arm to the frame, wherein the frame attachment structure is moveable with respect to a frame of the transportable combine header between a retracted position for stowing the wheel in a non-use position and a deployed position for engaging the wheel with the ground, wherein the rotatable arm is connected to the frame attachment structure such that the rotatable arm moves along with the frame attachment structure between the retracted position and the deployed position (Fig. 5 shows the arm and frame attachment structure in deployed position and Figs. 7-8 show the components have moved relative to the frame to reach a retracted position).
	However, Cook does not teach the wheel assembly including a suspension system.
	Apple teaches a header transport device with a wheel assembly including a suspension system interconnecting the rotatable arm and the frame attachment structure for reducing stress on the frame as the agricultural combine header is transported, and wherein the rotatable arm is rotatably connected to the frame attachment structure by the suspension system (Fig. 6 shows suspension system within axle housing 60 attached to rotatable arm 64 and bracket 59, which is attached to the frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the suspension system of Apple’s invention to the transportable header of Cook in order to use a suspension system, as is well known in the art to safely transport a trailer.
	
	Regarding claim 14, Apple of the combination as set forth above teaches wherein the suspension system is a torsion axle (Fig. 6 and [0030] teach the axle assembly is a commercially-sold torsion axle), and the torsion axle includes an elongate inner element (61), a tubular outer element (60) having a larger sectional shape than the inner element and disposed around the inner element, and one or more elongate dampening elements (63) disposed in the spaces therebetween, wherein the outer element and the inner element are rotatable with respect to one another.
	Regarding claim 15, Apple of the combination as set forth above teaches wherein the inner element is either fixedly connected to or forms part of the rotatable arm, and the outer element is either fixedly connected to or forms part of the frame attachment structure (Fig. 6 shows inner element 61 extending through to arm 64 and outer element 60 attached to the frame attaching bracket 59).
	Regarding claim 16, Apple of the combination as set forth above teaches wherein the inner element is either fixedly connected to or forms part of the frame attachment structure, and the outer element is either fixedly connected to or forms part of the rotatable arm (Fig. 6 shows inner element 61 is part of frame attaching bracket 59 and outer element 60 connects to arm 64.	Regarding claim 17, Apple of the combination as set forth above teaches wherein each dampening element of the torsion axle is an elastomer (Fig. 6 shows elastomeric chords 63).
	Regarding claim 20, Cook of the combination as set forth above teaches wherein the spindle and rotatable arm are oriented perpendicular with respect to each other in both the retracted and deployed positions (see Figs. 5 and 8).
	Cook does not teach the frame attachment structure oriented perpendicular to the other two components. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the frame attachment structure perpendicular to the rotatable arm and spindle since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Cook (US 7,926,249 B1) in view of Apple (US 2019/0232855 A1), further in view of Frey et al. (US 7,874,571 B2), hereinafter Frey.
	Regarding claim 11, the combination of Cook in view of Apple as set forth above does not teach the suspension system having a spring between the frame attachment structure and rotatable arm.
	Frey teaches a trailer wherein the suspension system comprises a shock absorber, spring, coil spring, leaf spring and/or damper that is/are connected between the frame attachment structure and the rotatable arm (Fig. 10 shows shock absorber comprising a coil spring and dashpot attached to a suspension arm and a plate coupled to the frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the shock absorber of Frey’s invention to the transportable header of Cook in view of Apple in order to dampen pivotal movements of the rotatable arm about an axis.
	Regarding claim 19, the combination of Cook in view of Apple as set forth above does not teach the suspension system having a spring between the frame attachment structure and rotatable arm.
	Frey teaches a trailer wherein the suspension system comprises a shock absorber, spring, coil spring, leaf spring and/or damper that is/are connected between the frame attachment structure and the rotatable arm (Fig. 10 shows shock absorber comprising a coil spring and dashpot attached to a suspension arm and a plate coupled to the frame).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the shock absorber of Frey’s invention to the transportable header of Cook in view of Apple in order to dampen pivotal movements of the rotatable arm about an axis.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. Applicant amended claim 1 to add limitations to the frame attachment structure and suspension system. For the frame attachment structure, applicant added limitations related to the frame attachment structure’s movability. Applicant argues that the previously cited frame attachment structure in the Cook reference is stationary. The frame attachment structure in Cook is denoted by reference number 65, which is only seen in Fig. 5, so it is unclear whether this structure moves along with the other moving components in other figures. However, upon further examination, Examiner realizes that the second wheel component in Cook is more closely related than the first wheel component to the present invention. The first wheel component, which was cited in the non-final rejection on 8/30/2021, rotates around the entire frame structure to reach its retracted position, while the second wheel component remains on the same side of the frame and pivots upward to reach its retracted position. The motion and structure of this second wheel component is more aligned with the motion and structure of the wheel assembly in the present invention as seen in Figs. 4 and 5A. Thus, the wheel assembly of Cook still teaches this limitation. The added suspension system limitations clarify the relationship between the rotatable arm, frame attachment structure, and suspension system, which is taught by the same combination of references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671